AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                               Page 1 of I



                                         UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                  v.                                                         (For Offenses Committed On or After November 1, 1987)


                 Ramiro De Los Santos-DeJesus                                                Case Number: 3:19-mj-20383-RNB

                                                                                            Michael David Stein
                                                                                            Defendant's Attorney


REGISTRATION NO. 82630298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                                                        ----~-------------------------------------
 0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                          Nature of Offense                                                                     Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                           1


 0 The defendant has been found not guilty on count(s) -------------------------------------
 0 Count(s)                                                 dismissed on the motion of the United States.
                      ----------------------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


  ~   Assessment: $10 WAIVED IZI Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Friday, January 25,2019
                                                                                           Date of Imposition of Sentence
                                K~ ... ':o;z--, t<".:.: t~~ J
                                                    !e. .   ·
                                                                                           ~-.M-A-JO_R
                                b




                         ~~AN- -------
                                ~b 10~9 J
                                                                                                                                               _ _ __
                                                                                           UNITED STATES MAGISTRATE JUDGE
                       c~ ~   _, \ ~ ,   l 1i       :   H       ., , 'r., , lT
                 ~(IU'l' or                     .           '           '   ,   ' I
                 "'     ne- f':! ~ .::.: ' ~~ . z '·· • , <--OriNIA
                 'lY                                                   '" ·-:·1, ,;'.JTY
                                                ---..-...... _. ----
                                                                ....                                                               3:19-mj-20383-RNB
